Case 2:17-cv-11630-NGE-RSW ECF No. 59 filed 01/24/19               PageID.820      Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MICHAEL BOWMAN, on behalf of himself
and a similarly situated class,                         Case No. 17-11630

            Plaintiff,                                  Honorable Nancy G. Edmunds

v.

ART VAN FURNITURE, INC.,

            Defendant.
                                           /


 OPINION AND ORDER DENYING JULIE VARCHETTI’S RULES 23(H) AND 54(D)(2)
                 MOTION FOR ATTORNEYS’ FEES [56]


         The Court previously granted final approval of a settlement agreement between the

class and Defendant (docket 53) and awarded attorneys’ fees for class counsel (docket

52). At that time, the Court addressed objections by three objectors, including those of Julie

Varchetti. Objector Varchetti now moves for attorneys’ fees pursuant to Fed. R. Civ. P.

23(h) and 54(d)(2)1. (Dkt. 56.) Plaintiff filed a response and Varchetti filed a reply. (Dkts.

57, 58.) The Court has reviewed the pleadings before it and no hearing is necessary on this

matter. See Fed. R. Civ. P. 23(h)(3).

     1
        It is worth noting the unusual circumstance in which the objector seeks attorneys’
fees for both attorney Kathleen Klaus (seeking $10,000 in attorneys’ fees), who
appeared at the fairness hearing and is the sole signatory on the objection and
additional filings with the court, as well as attorney Paul Varchetti (seeking $20,000 in
attorneys’ fees). Objector’s motion for fees is the first time Mr. Varchetti’s participation in
the role of counsel has been identified to the court despite his presence at the fairness
hearing and the issue having been raised by class counsel, who identified him as the
objector’s husband. Mr. Varchetti is the objector’s husband. (Dkt. 58 at 4.) Mr. Varchetti
identifies himself as an “attorney for Objecting Class Member Julie Varchetti.” (Varchetti
Affidavit Dec. 19, 2018, Objector’s Mot. Ex. 1, dkt. 56-2.)
Case 2:17-cv-11630-NGE-RSW ECF No. 59 filed 01/24/19                PageID.821      Page 2 of 3



     “Fees and costs may be awarded to the counsel for objectors to a class action

settlement if the work of the counsel produced a beneficial result for the class.” Olden v.

Gardner, 294 Fed. Appx. 210, 221 (6th Cir. 2008) (citing Fed. R. Civ. P. 23). “An objector

to a class-action settlement is not normally entitled to a fee award unless he confers a

benefit on the class.” In re Cardinal Health, Inc. Securities Litigation, 550 F.Supp.2d 751,

753 (S.D. Ohio 2008) (citing Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1051 (9th Cir.

2002)); see also In re Polyurethane Foam Antitrust Litigation, 169 F.Supp.3d 719, 720

(N.D. Ohio 2016) (also citing Vizcaino; further noting “[t]he Sixth Circuit’s stance on objector

awards is less permissive than others.”).

     Varchetti argues that among her objections, her objection to the amount of the fee

award “rendered a significant value to the class, . . . .” (Varchetti Mot. for Fees 5, dkt. 56.)

Her objections, including that to the fee award, were considered by the Court and did not

influence the final award. The Court decided the fee award issue on its own. Given the

amount of the overall settlement and the length and complexity of the case, the Court

raised an eyebrow at the proposed fee award before anyone else pointed out the obvious.

The Court did not have to look far beyond the case law of its own district to confirm

suspicions that the requested fee was too high. While the Court recognizes the value of

objectors in the context of a class action, the objector did not add value to the information

already available to the Court nor to the Court’s full analysis of the attorneys’ fees.

Varchetti’s motion for attorneys’ fees will be denied. See In re Polyurethane Foam Antitrust

Litigation, 169 F.Supp.3d at 721 (denying objector’s motion for attorneys’ fees, noting that

“[t]he common thread running through this explanation is that this Court decided these

issues on its own.”).

                                               2
Case 2:17-cv-11630-NGE-RSW ECF No. 59 filed 01/24/19          PageID.822     Page 3 of 3



CONCLUSION

     For the reasons set forth above the Court DENIES objector Julie Varchetti’s Rules

23(H) and 54(D)(2) Motion For Attorneys’ Fees (dkt. 56).

SO ORDERED.

                                        s/Nancy G. Edmunds
                                        Nancy G. Edmunds
                                        United States District Judge


Dated: January 24, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 24, 2019, by electronic and/or ordinary mail.

                                        s/Lisa Bartlett
                                        Case Manager




                                           3
